        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                           FOR NORTHERN DISTRICT OF FLORIDA
                                  PENSACOLA DIVISION

JONATHAN L. OLSON                                     )
                                                      )
       Plaintiff,                                     )
                                                      )       Civil Action No.:
v.                                                    )
                                                      )
SKANSKA USA CIVIL SOUTHEAST, INC.                     )
AND MTT EQUIPMENT                                     )
SERVICE, LLP                                          )
                                                      )
in personam.                                          )
                                                      )
       Defendant.                                     )


                     SEAMAN’S COMPLAINT UNDER GENERAL MARITIME
                    LAW, NEGLIGENCE AND FOR MAINTENANCE AND CURE

       NOW COMES, Plaintiff, Jonathan L. Olson, a person of full age of majority and a resident

of the State of Florida and makes the following claim against Skanska USA Civil Southeast his

Employer and MTT Equipment Service, LLP the operator, owner, charterer, manager or bareboat

charterer of the Vessel F. DAWSON (hereinafter “VESSEL”) under the Jones Act, General

Maritime Law and Negligence and for maintenance and cure.

                                  JURISDICTION AND VENUE

       1.      Plaintiff, Jonathan L. Olson, (hereinafter “Plaintiff”) is a person over the age of 18,

a citizen and resident of Pensacola, Florida.

       2.      Defendant, MTT Equipment Service, LLP (hereinafter “MTT”), owner, owner pro

hac vice, operator, charterer, and/or manager of the VESSEL, and the employer or borrowing

employer of the VESSEL’s crew, is a New Jersey Corporation doing business in Escambia

County, Florida at all times material herein.

       3.      Defendant, Skanska USA Civil Southeast (hereinafter “Skanska”) is a Virginia

Corporation that was the direct employer of Plaintiff and the other crew, for work performed in



                                                 1
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 2 of 8



service of MTT’s VESSEL at all times material herein and was doing business in Escambia

County, Florida.

        4.      The Defendants are subject to the jurisdiction of this Court by virtue of their

contacts with the State of Florida or their substantial conduct or systematic business in the State

of Florida. This cause of action arose on the navigable waters of the United States of America in

Pensacola Bay, Escambia County, Florida. Therefore, jurisdiction and venue properly lie in this

County and within the Jurisdiction of this Court.

        5.      The Court has jurisdiction of this action and the parties pursuant to 28 U.S.C.

§1333, the General Maritime Law of the United States, and 46 U.S.C. Section 30104 et seq.

Federal Rule of Civil Procedure of the Supplemental Rules of Admiralty and Maritime Claims

apply to this action. Plaintiff makes a Rule 9(h) election for a non-jury trial.

                                                FACTS

        6.      The VESSEL is a of steel construction with a registered length of 65.5 feet. She

was built in 1969. Her Coast Guard number is 523973.

        7.      At all times material, MTT chartered, owned, managed, operated and/or controlled

the VESSEL, and was Plaintiff’s employer or borrowing employer.

        8.      At all times material, Skanska paid Plaintiff for work performed on the VESSEL and

was his direct employer.

        9.      On November 7, 2019, the VESSEL was operating in Pensacola Bay. She was

engaged in supporting the work being performed on the Pensacola Bay Bridge upon the navigable

waters of the United States of America.

        10.     At all times material the Plaintiff was a seaman and member of the crew of the

VESSEL.

        11.     Based on information and belief, on the afternoon of November 7, 2019, a

rainstorm was threatening causing the VESSEL’s Captain to moor her to a bridge fender.



                                                    2
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 3 of 8



        12.     Based on information and belief, Plaintiff, pursuant to a valid order, jumped from

the bow of the VESSEL on to the bridge fender and was securing a line from the bow of the

VESSEL to the bridge fender.

        13.     Based on information and belief, the Captain of the VESSEL could not see the

Plaintiff after the Plaintiff was on the bridge fender.

        14.     Based on information and belief, the Captain did not radio the Plaintiff to coordinate

the mooring of the VESSEL to the bridge fender.

        15.     Based on information and belief, without warning the Plaintiff of his intentions, the

Captain brought the VESSEL ahead pinching and amputating a portion of the Plaintiff’s 5th digit

of his left hand.

        16.     At all times relevant and based on information and belief, the VESSEL’s windshield

wipers were not working. This condition had existed for some time prior to November 7, 2019.

        17.     Plaintiff requested Maintenance and Cure.

        18.     Based on information and belief MTT and Skanska failed to provide Cure.

        19.     Plaintiff was a recent hire and had not received any training by either of the

Defendants or the Captain.

                               COUNT ONE – NEGLIGENCE - MTT

        20.     Allegations contained in previous paragraphs 6 through 19 are realleged and

adopted by reference herein.

        21.     MTT owed the duty to provide Plaintiff with a safe place to work.

        22.     MTT breached its duty by failing to properly train the Plaintiff and by placing him

on a vessel that was not properly equipped to operate in inclement conditions. Moreover, the

Defendants further breached their duty by failing to warn the Plaintiff of the VESSEL’s movement

during the mooring procedure.

        23.     MTT as owner, manager, operator and/or charterer of VESSEL owed a duty to

provide a seaworthy vessel. MTT breached the duty owed to Plaintiff.

                                                   3
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 4 of 8



       24.     The negligence of MTT in providing the unseaworthy VESSEL, specifically

properly functioning windshield wipers, proper training for the Plaintiff, and failing to supervise the

Plaintiff, was the proximate cause of the injuries sustained by Plaintiff.

       25.     Due to the negligence of MTT and the unseaworthiness of the VESSEL, MTT

caused Plaintiff to sustain severe and disabling bodily injuries resulting in physical damage,

disfigurement to his body and mental impairment.

       26.     Plaintiff seeks any and all damages, general or special, to which he may be entitled

pursuant to the statutory and common law, and in excess of the jurisdictional limits of this Court.

                           COUNT TWO – NEGLIGENCE – SKANSKA

       27.     Allegations contained in previous paragraphs 6 through 26 are realleged and

adopted by reference herein.

       28.     Skanska owe a duty to provide Plaintiff with a safe place to work including but not

limited to properly functioning windshield wipers, a properly trained crew, including the Plaintiff

and to properly direct the Plaintiff during the mooring procedure.

       29.     Skanska breached the duty owed to Plaintiff.

       30.     The negligence of Skanska in providing the unseaworthy VESSEL, specifically

properly functioning windshield wipers, a trained crew and properly directing the Plaintiff during

the mooring procedure was the proximate cause of the injuries sustained by Plaintiff.

       31.     Due to the negligence of Skanska and the unseaworthiness of VESSEL, Skanska

caused Plaintiff to sustain severe and disabling bodily injuries resulting in physical damage,

disfigurement to his body and mental impairment.

       32.     Plaintiff seeks any and all damages, general or special, to which he may be entitled

pursuant to the statutory and common law, and in excess of the jurisdictional limits of this Court.

                             COUNT THREE – UNSEAWORTHINESS – MTT

       33.     All allegations contained in the paragraphs 6 through 32 are realleged herein.



                                                  4
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 5 of 8



       34.     The VESSEL was unseaworthy in that MTT failed in its duty to provide the

Plaintiff a safe place to work, in that, MTT failed to properly maintain the VESSEL which was the

direct and proximate cause of the injuries sustained by Plaintiff.

       35.     Moreover, the VESSEL was unseaworthy due to the fact that Plaintiff did not

receive proper training and the captain failed to properly direct the Plaintiff during the mooring

procedure.

       36.     Plaintiff seeks any and all damages, general or special, to which he may be entitled

pursuant to the statutory and common law, and in excess of the jurisdictional limits of this Court.

                         COUNT FOUR – UNSEAWORTHINESS – SKANSKA

       37.     All allegations contained in the paragraphs 6 through 36 are realleged herein.

       38.     The VESSEL was unseaworthy in that Skanska failed in its duty to provide the

Plaintiff a safe place to work, in that, Skanska failed to properly maintain and provide the

Plaintiff with proper supervision during the mooring procedure.

       39.     Plaintiff seeks any and all damages, general or special, to which he may be entitled

pursuant to the statutory and common law, and in excess of the jurisdictional limits of this Court.

                      COUNT FIVE – MAINTENANCE AND CURE – MTT

       40.     All allegations contained in paragraphs 6 through 39 are realleged herein.

       41.     Defendant MTT failed to pay Maintenance and Cure as required by the Jones Act

and General Maritime law.

       42.     As of the date of this Pleading MTT has not paid for all medical treatment

associated with the injury made the basis of this Claim.

       43.     MTT’s willful failure to pay Cure has caused the medical providers to “write-off” a

substantial portion of the medical bills associated with the injury and occasioned the Plaintiff to

receive collection demands from the various medical providers for treatment received as a result

of the injury made the basis of this Claim.



                                                 5
         Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 6 of 8



        44.     MTT’s actions and inactions in failing in its duty to provide Cure evidence

wanton, willful and outrageous conduct.

        45.     Plaintiff seeks any and all damages, general or special, and punitive to which he

may be entitled pursuant to the statutory and common law, and in excess of the jurisdictional

limits of this Court.

                        COUNT SIX – MAINTENANCE AND CURE – SKANSKA

        46.     All allegations contained in paragraphs 6 through 45 are realleged herein.

        47.     Defendant Skanska failed to pay Maintenance and Cure as required by the

Jones Act and General Maritime law.

        48.     As of the date of this Pleading Skanska has not paid for all medical treatment

associated with the injury made the basis of this Claim.

        49.     Skanska’s willful failure to pay Cure has caused the medical providers to “write-

off” a substantial portion of the medical bills associated with the injury and occasioned the

Plaintiff to receive collection demands from the various medical providers for treatment received

as a result of the injury made the basis of this Claim.

        50.     Skanska’s actions and inactions in failing in its duty to provide Cure evidence

wanton, willful and outrageous conduct.

        51.     Plaintiff seeks any and all damages, general or special, and punitive to which he

may be entitled pursuant to the statutory and common law, and in excess of the jurisdictional

limits of this Court.

                                                DAMAGES

        52.     All allegations contained in the paragraphs 6 through 51 are realleged herein.

        53.     As a direct and proximate result of MTT and Skanska’s joint tortious conduct,

Plaintiff has suffered serious and grievous injuries to his mind and body. Plaintiff has been

damaged in the following particulars:



                                                 6
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 7 of 8



               (a)     Plaintiff has suffered physical pain and mental anguish and will continue to
                       suffer great pain of body and mind throughout his lifetime;

               (b)     Plaintiff has incurred medical, pharmaceutical, and other expenses, and
                       will incur medical, pharmaceutical, and other expenses in the future due to
                       his injury;

               (c)     Plaintiff suffers a physical impairment and will continue to suffer this
                       impairment in the future due to his injuries;

               (d)     Plaintiff has suffered lost earnings and will suffer the loss of ability to earn
                       income in the future because of his injuries;

               (e)     Plaintiff seeks punitive damages for MTT and Skanska’s arising out of their
                       willful and callous disregard for the Plaintiff’s well-being by failing to pay
                       Maintenance and Cure.

       54.     Plaintiff seeks attorney fees and costs as provided by law.

       55.     Plaintiff seeks any and all other damages, general or special, as well as punitive

to which Plaintiff may be entitled pursuant to General Maritime Law, statutory, and common law.

       WHEREFORE, THE PREMISES CONSIDERED, Plaintiff prays as follows:

       Plaintiff demands judgment against the Defendants jointly and severally, in personam, for

general, special and punitive damages. Plaintiff also seeks costs, for prejudgment interest from

the date of Plaintiff’s injury, and post judgment interest on the judgment at the rate allowed by

law, and for such other and further relief, both at law and in equity, to which Plaintiff may show

himself justly entitled. That the Plaintiff have and receive such other, different and further relief as

justice and equity may require.

                                                       Respectfully submitted,

                                                       /s/Michael G. Huey
                                                       MICHAEL G. HUEY (HUE002)
                                                       Attorney for the Plaintiff

OF COUNSEL:
HUEY LAW FIRM LLC
Post Office Box 1806
Mobile, Florida 36633
(251) 433-6622 Telephone
(251) 433-6654 Facsimile
mghuey@hueyfirm.com


                                                   7
        Case 3:20-cv-04060-RV-HTC Document 1 Filed 03/03/20 Page 8 of 8



                                      Certificate of Service

         I hereby certify that on this 3rd day of MARCH 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing to
all parties herein, including counsel listed below, and I hereby certify that I have mailed by United
States Postal Service the document to any non-CM/ECF participants.



                                                      /s/Michael G. Huey




                                                 8
